Woodward avenue, at Twelve Mile road in Oakland county, has a 39-foot parkway in the center, with 40-foot lanes for traffic on each side. June 17, 1934, at about the hour of 2:30 in the morning, plaintiff drove his automobile south over the west traffic lane of Woodward avenue, intending to *Page 620 
turn east on Twelve Mile road. He stopped at the intersection, turned east past the center parkway, stopped again and, before crossing the lane of northbound traffic on Woodward avenue, looked to the south and saw the lights of defendant's approaching car, estimated that it was from 600 to 900 feet away and, thinking he had time to cross ahead of it, started his car without looking again until just over the center of the traffic lane and then defendant's car was right upon him, struck his car, and he was injured.
Upon trial by jury plaintiff had verdict but the court entered judgment for defendant, finding plaintiff guilty of contributory negligence as a matter of law.
Upon review plaintiff contends that the court was in error in so finding and in not entering judgment on the verdict.
According the most favorable view to the evidence in behalf of plaintiff he was guilty of negligence in the eyes of the law. Plaintiff saw the lights of the approaching automobile; it was nighttime; he could but guess at its location, could tell nothing about its speed and he drove slowly in its pathway without paying any further attention to its approach until just as it struck his car. The ordinarily prudent man needs no prodding to awaken to the fact that such failure to watch a known approaching danger in the nighttime, with ability, had he done so, to have avoided the collision, was want of reasonable care.
If defendant was exceeding the speed limit, as claimed by plaintiff, such fact cannot be held an excuse of plaintiff's want of reasonable care.
Defendant was on a through street and plaintiff on a stop street, with defendant's car approaching from his right. Under the undisputed facts this case *Page 621 
is ruled by our holdings in Boerema v. Cook, 256 Mich. 266;McKelvey v. Hill, 259 Mich. 16; Young v. Martinich, ante, 267.
Affirmed, with costs.
FEAD, C.J., and NORTH, BUTZEL, BUSHNELL, SHARPE, POTTER, and CHANDLER, JJ., concurred.